Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 20 and 22-51 are currently active in the application with claims 20, 22 and 23 being amended, claim 21 being cancelled and claims 42-51 being withdrawn by the Applicant as being drawn to a non-elected invention in a previous restriction requirement.
Response to Amendment
	Applicant’s amendment dated January 13, 2022 has been carefully considered.  Applicant amended claim 20 to incorporate the limitation of claim 21 in an attempt to alleviate the double patenting rejection of claim 20 however this limitation is also disclosed in USP 10,669,154.  This amendment resulted in a new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 12 and 16 of U.S. Patent No. 10,669,154 hereafter USP154 in view of Drvevich et al (US 2009/0246118) hereafter Drvevich and Nahas et al. (US 2009/0170968) hereafter Nahas. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations of claim 20 are met by the limitations of claims 1 and 9 of USP154 except for the Wobbe index of at least 14 MJ/NM3.  Additionally, claim 12 is to withdrawing carbon dioxide which is interpreted to be essentially pure carbon dioxide as no other constituents are withdrawn.  Claim 16 is to an optional step of methanation.
Drvevich discloses a process for producing synthesis gas and hydrogen from a combination of natural gas and carbonaceous feedstock [0027] such as coal [0004] wherein the process comprises a process for converting the natural gas into a raw product gas which is purified [0035]-[0037] and (Fig. 2, items 132, 136, 144, 148, 152 and 156).  
The process further comprises gasifying a carbonaceous feedstock into a first gaseous product in a gasifier (Fig. 2, items 14 and 12 respectively) [0014] wherein this first gaseous product is treated in an acid gas removal unit and pressure swing adsorption unit (Fig. 2, items 53 and 63 respectively) for removing carbon dioxide thereby producing a tailgas which is utilized as a fuel in the burners of a steam methane reformer (Fig. 2, item 108 and 132 and Fig. 3, items 172 and 108), [0047] and [0051] with the part not used as a process stream.
Drvevich does not discuss the Wobbe index of the gaseous fuel.
Nahas discloses a process for producing a synthesis gas wherein the process comprises both a gasifier and a steam methane reformer wherein the gasifier generates 
Although Drvevich and Nahas do not mention the Wobbe index, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that a gas stream comprising primarily methane, hydrogen and carbon monoxide with minor amounts of carbon dioxide, that the Wobbe index would fall within the instantly claimed ranges as hydrogen has an upper Wobbe index when converted to the instant units of 48 MJ/Nm3, carbon monoxide has a Wobbe index of about 13 and methane has a Wobbe index of 53.

Fuel Gas
Upper Wobbe Index(kcal/Nm3)
Lower Wobbe Index(kcal/Nm3)
Hydrogen
11,528
9,714
Methane
12,735
11,452
Ethane
16,298
14,931
Ethylene
15,253
14,344
Natural Gas
12,837
11,597
Propane
19,376
17,814
Propylene
18,413
17,180
n-Butane
22,066
20,336
Iso-Butane
21,980
20,247

21,142
19,728
LPG
20,755
19,106
Acetylene
14,655
14,141
Carbon Monoxide
3,060
3,060

www.EngineeringToolBox.com
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the tailgas of Drnevich to possess similar Wobbe index as taught by Nahas.  The ordinary skilled artisan would be motivated to provide a fuel gas which would possess a suitable Wobbe index for use in the reformer burners of Drnevich.
Response to Arguments
Applicant mentioned on page 6 that only claim 20 was rejected however the Examiner points to PTO-326 wherein all claims were denoted as being rejected.
	Allowable Subject Matter
	Claims 20 and 22-41 would be allowable upon the resolution of the double patenting rejection.
Conclusion
Claims 20 and 22-41 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732